[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTIONS NUMBERED 161 AND 161.01
The defendant Moryl seeks affirmative relief from this court by way of counterclaim against the plaintiff. In his counterclaim he seeks, inter alia, a partition sale of the property and an accounting. For purposes of this proceeding, defendant is more a plaintiff than a defendant. As a plaintiff, the defendant "may be compelled to attend a deposition in the county of this state where the action is commenced or pending. . . ." Practice Book 246(b). Practice Book 246(c)(2) permits a defendant's deposition, to be taken within the county of his residence or "at such other place as is fixed by order of the court." CT Page 56
The court fixes the place of the defendant Moryl's deposition to be the offices of plaintiff's counsel and orders the deposition to be held on or before February 15, 1991.
The defendant Moryl's objection to Notice of Deposition and Motion for Protective Order is denied.
EDGAR W. BASSICK, III, JUDGE